IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40418
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDGAR CASTILLO-LUCIO, also known as
Jose Lopez Hernandez,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-00-CR-488-1
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Edgar Castillo-Lucio appeals the sentence imposed following

his conviction for illegally reentering the United States after

having been deported, a violation of 8 U.S.C. § 1326.    He argues

that the district court erred by concluding that his prior

conviction for unauthorized use of a motor vehicle was an

aggravated felony.   However, he did not raise his argument in the

district court.   Castillo-Lucio acknowledges that this court has




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40418
                                -2-

held that the offense is an aggravated felony, and avers that he

is raising the issue solely to preserve it for further review.

     This court rejected the precise argument raised by Castillo-

Lucio in United States v. Galvan-Rodriguez, 169 F.3d 217 (5th

Cir. 1999).   Galvan-Rodriguez is binding precedent; therefore,

absent a decision by the Supreme Court or en banc consideration

by this Court, it cannot be overturned by another panel of this

court.   See United States v. Arce, 118 F.3d 335, 338-39 (5th Cir.

1997).   AFFIRMED.